BASKIN, Judge.
Pursuant to the terms of the Property Settlement Agreement approved by the court in a proceeding to dissolve the Camp-bells’ marriage, the trial court ordered Lorne Campbell to pay for daughter Laura’s college education. A subsequent lawsuit, in which the husband sought to set aside the Property Settlement Agreement, resulted in a final judgment against the daughter. In effect, the court required the daughter to return the funds which she had received for her college education but had failed to use for that purpose. We affirm *45the final judgment upon our finding that the issues were properly before the trial court.
Affirmed.